UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-14445 HAVERTY FURNITURE COMPANIES, INC. (Exact name of registrant as specified in its charter) Maryland 58-0281900 (State of incorporation) (I.R.S. Employer Identification No.) 780 Johnson Ferry Road, Suite 800 Atlanta, Georgia (Address of principal executive office) (Zip Code) (404) 443-2900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The numbers of shares outstanding of the registrant’s two classes of $1 par value common stock as of April 30, 2014, were: Common Stock – ­­­­­20,343,725; Class A Common Stock – 2,171,500. HAVERTY FURNITURE COMPANIES, INC. INDEX Page No. PART I. FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets – March 31, 2014 (unaudited) and December 31, 2013 1 Condensed Consolidated Statements of Income – Three Months ended March 31, 2014 and 2013 (unaudited) 2 Condensed Consolidated Statements of Comprehensive Income – Three Months ended March 31, 2014 and 2013 (unaudited) 3 Condensed Consolidated Statements of Cash Flows – Three Months ended March 31, 2014 and 2013 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3.Quantitative and Qualitative Disclosures about Market Risk 12 Item 4.Controls and Procedures 12 PART II. OTHER INFORMATION Item 1A. Risk Factors 13 Item 6.Exhibits 13 PART I.FINANCIAL INFORMATION Item 1.Financial Statements HAVERTY FURNITURE COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) March 31, December 31, Assets Current assets Cash and cash equivalents $ $ Restricted cash and cash equivalents Accounts receivable Inventories Prepaid expenses Other current assets Total current assets Accounts receivable, long-term Property and equipment Deferred income taxes Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ $ Customer deposits Accrued liabilities Current portion of lease obligations Total current liabilities Lease obligations, less current portion Other liabilities Commitments — — Total liabilities Stockholders’ equity Capital Stock, par value $1 per share Preferred Stock, Authorized – 1,000 shares; Issued:None Common Stock, Authorized – 50,000 shares; Issued: 2014 – 28,072; 2013 – 27,853; Convertible Class A Common Stock, Authorized – 15,000 shares; Issued: 2014 – 2,696; 2013 – 2,915 Additional paid-in capital Retained earnings Accumulated other comprehensive loss (15,412 ) Less treasury stock at cost – Common Stock (2014 and 2013 – 7,731) and Convertible Class A CommonStock (2014 and 2013 – 522) (75,720 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to these condensed consolidated financial statements. HAVERTY FURNITURE COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data – Unaudited) Three Months Ended March 31, Net sales $ $ Cost of goods sold Gross profit Credit service charges 81 86 Gross profit and other revenue Expenses: Selling, general and administrative Interest, net Provision for doubtful accounts 48 13 Other (income) expense, net (8 ) (8 ) Income before income taxes Income tax expense Net income $ $ Basic earnings per share: Common Stock $ $ Class A Common Stock $ $ Diluted earnings per share: Common Stock $ $ Class A Common Stock $ $ Basic weighted average shares outstanding: Common Stock Class A Common Stock Diluted weighted average shares outstanding: Common Stock Class A Common Stock Cash dividends per share: Common Stock $ $ Class A Common Stock $ $ See notes to these condensed consolidated financial statements. HAVERTY FURNITURE COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands – Unaudited) Three Months Ended March 31, Net income $ $ Other comprehensive income Defined benefit pension plans: Amortization of prior service cost 32 32 Amortization of net loss 50 Total other comprehensive income, net of tax 82 Comprehensive income $ $ See notes to these condensed consolidated financial statements. HAVERTY FURNITURE COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands – Unaudited) Three Months Ended March 31, Cash Flows from Operating Activities: Netincome $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Share-based compensation expense Provision for doubtful accounts 48 13 Other (216 ) Changes in operating assets and liabilities: Accounts receivable Inventories (4,481 ) (665 ) Customer deposits (104 ) Other assets and liabilities (1,454 ) Accounts payable and accrued liabilities (7,858 ) (7,176 ) Net cash provided by operating activities Cash Flows from Investing Activities: Capital expenditures (4,518 ) (3,972 ) Restricted cash and cash equivalents (1,000 ) (1 ) Proceeds from sale of assets 2 Net cash used in investing activities (5,109 ) (3,971 ) Cash Flows from Financing Activities: Payments on lease obligations (227 ) (216 ) Dividends paid (1,789 ) (883 ) Net cash used in financing activities (2,016 ) (1,099 ) Increase in cash and cash equivalents during the period Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to these condensed consolidated financial statements. HAVERTY FURNITURE COMPANIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE A – Business and Reporting Policies Haverty Furniture Companies, Inc. (“Havertys,” “the Company,” “we,” “our,” or “us”) is a retailer of a broad line of residential furniture in the middle to upper-middle price ranges. We operate all of our stores using the Havertys brand and do not franchise our concept. We operate in one reportable segment, home furnishings retailing. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and, therefore, do not include all information and footnotes required by U.S. generally accepted accounting principles (“U.S. GAAP”) for complete financial statements. The financial statements include the accounts of the Company and its wholly-owned subsidiary.All significant intercompany accounts and transactions have been eliminated in consolidation. We believe all adjustments, normal and recurring in nature, considered necessary for a fair presentation have been included. The preparation of condensed consolidated financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities, and reported amounts of revenue and expenses. Actual results could differ from those estimates. The Company is subject to various claims and legal proceedings covering a wide range of matters that arise in the ordinary course of its business activities.We believe that any liability that may ultimately result from the resolution of these matters will not have a material adverse effect on our financial condition, results of operations or cash flows. Changes to U.S. GAAP are established by the Financial Accounting Standards Board (FASB) in the form of accounting standards updates (ASU’s) to the FASB’s Accounting Standards Codification. The Company considers the applicability and impact of all ASU’s. Newly effective ASU’s not noted herein were assessed and determined to be either not applicable or are expected to have minimal impact on our consolidated financial position or results of operations. In the first quarter of 2013, we recorded an out-of-period adjustment related to our historical accrual process for certain vendors' pricing allowances.The non-cash adjustment increased gross profit by $0.8 million or $0.02 per diluted share after tax for the three months ended March 31, 2013.After evaluating the quantitative and qualitative aspects of this correction, management determined that our previously issued quarterly and annual consolidated financial statements were not materially misstated and that the out-of-period adjustment is immaterial to our full year 2013 results. For further information, refer to the consolidated financial statements and footnotes thereto included in Havertys’ Annual Report on Form 10-K for the year ended December 31, 2013. NOTE B – Restricted Cash and Cash Equivalents Our insurance carrier requires us to collateralize a portion of our workers' compensation obligations. These escrowed funds are shown as restricted cash and cash equivalents on our consolidated balance sheet and are investments in money market funds held by an agent.The annual agreement with our carrier governing these funds expires on December 31, 2014. NOTE C – Accounts Receivable Amounts financed under our in-house credit programs were, as a percent of net sales, approximately 3.3% and 4.0% during the first three months of 2014 and 2013, respectively. The in-house credit program selected most often by our customers is “12 months no interest with equal monthly payments.”The terms of the other programs vary as to payment terms (30 days to three years) and interest rates (0% to 21%).The receivables are collateralized by the merchandise sold. HAVERTY FURNITURE COMPANIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Accounts receivable balances resulting from certain credit promotions have scheduled payment amounts which extend beyond one year. These receivable balances have been historically collected earlier than the scheduled dates. The amounts due per the scheduled payment dates approximate as follows: $7.6 million in one year, $0.7 million in two years, and $0.2 million beyond two years for receivables outstanding at March 31, 2014. Accounts receivable are shown net of the allowance for doubtful accounts of $0.4 million at March 31, 2014 and December 31, 2013. We provide an allowance utilizing a methodology which considers the balances in problem and delinquent categories of accounts, historical write-offs, existing economic conditions and management judgment. Interest assessments are continued on past-due accounts but no “interest on interest” is recorded. Delinquent accounts are generally written off automatically after the passage of nine months without receiving a full scheduled monthly payment. Accounts are written off sooner in the event of a discharged bankruptcy or other circumstances that make further collections unlikely. We believe that the carrying value of existing customer receivables, net of allowances, approximates fair value because of their short average maturity. Concentrations of credit risk with respect to customer receivables are limited due to the large number of customers comprising our account base and their dispersion across 16 states. NOTE D – Interim LIFO Calculations An actual valuation of inventory under the LIFO method can be made only at the end of each year based on actual inventory levels. Accordingly, interim LIFO calculations must necessarily be based on management’s estimates. Since these estimates may be affected by factors beyond management’s control, interim results are subject to change based upon the final year-end LIFO inventory valuations. NOTE E – Income Taxes Our tax provision for interim periods is determined using an estimate of our annual effective tax rate, adjusted for discrete items, if any, that are taken into account in the relevant period. Each quarter we update our estimate of the annual effective tax rate, and if our estimated tax rate changes, we make a year to date adjustment. Our effective tax rates for the three months ended March 31, 2014 and 2013 were 38.4% and 38.6%, respectively.The primary difference in the effective rate and the statutory rate is due to state income taxes. NOTE F – Fair Value of Financial Instruments The fair values of our cash and cash equivalents, restricted cash and cash equivalents, accounts receivable, accounts payable and customer deposits approximate their carrying values due to their short-term nature. The assets related to our self-directed, non-qualified deferred compensation plans for certain executives and employees are valued using quoted market prices multiplied by the number of shares held, a Level 1 valuation technique. The assets related to our deferred compensation plans totaled approximately $2.4 million at March 31, 2014 and $2.1 million atDecember 31, 2013 and are included in other assets.The related liability of the same amount is included in other liabilities. NOTE G – Pension Plans We have a defined benefit pension plan covering substantially all employees hired on or before December 31, 2005.The pension plan was closed to any employee hired after that date.The benefits are based on years of service and the employee’s final average compensation.Effective January 1, 2007, no new benefits are earned under this plan for additional years of service after December 31, 2006. HAVERTY FURNITURE COMPANIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) We also have a non-qualified, non-contributory supplemental executive retirement plan (SERP) for employees whose retirement benefits are reduced due to their annual compensation levels.The SERP limits the total amount of annual retirement benefits that may be paid to a participant in the SERP from all sources (Retirement Plan, Social Security and the SERP) to $125,000.The SERP is not funded so we pay benefits directly to participants. Net pension costs included the following components (in thousands): Three Months Ended March 31, Service cost-benefits earned during period $
